DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recited “wherein the third input terminal is electrically coupled directly to the first output terminal” is vague and unclear since there is no third input terminal coupled directly to receive the operand and to the output terminal, but in the drawing the third input terminal is not directly coupled the first output terminal rather it is coupled through a transistor. Clarification is required.
For examining purpose, the word “directly” is not applied in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (4,575,648).
Claim 1, Lee discloses a logic circuit (Fig. 2), comprising: a first input terminal for receiving a first operand (B bar); a first switch (M5) having a gate terminal (25), wherein the gate terminal of the first switch is electrically coupled to the first input terminal; a first output terminal (27) electrically coupled to a first terminal (25.1) of the first switch; a second input terminal (25.5) for receiving a second operand (A bar), wherein the second input terminal is electrically coupled to a second terminal (25.5) of the first switch, and a third input terminal (22) for receiving a third operand (B) electrically coupled [“directly” not applied] to a first terminal (26.1) of a second switch (M6; the terminal 22 is electrically coupled to the first terminal of the second switch M6 by transistor M2).
Claim 2, Lee discloses the logic circuit of claim 1, wherein the second switch comprises a gate terminal (26), wherein the gate terminal of the second switch is electrically coupled to the second input terminal, and wherein the third input terminal (22) is electrically coupled directly  [“directly” not applied] to the first output terminal (terminal 22 is electrically coupled to the first output terminal by transistor M2).
Claim 3, Lee discloses the logic circuit of claim 2, wherein the first terminal of the second switch (26.1) electrically coupled to the first terminal (25.1)of the first switch and the first output terminal (27).
Claim 4, Lee discloses the logic circuit of claim 2, wherein the first and second switches are both n-channel type or p-channel type transistors (they are p-channel type).
Claim 10, Lee discloses the logic circuit of claim 1, further comprising: first and second transistors (M3 and M4), connected in series between the first output terminal (27) and a voltage supply terminal (ground coupled to terminal 23.5).
Claim 11, Lee discloses the logic circuit of claim 10, wherein the voltage supply terminal is electrically coupled to a reference voltage (ground voltage).
Claim 12, Lee discloses the logic circuit of claim 1, further comprising: first and second transistors (M3 and M4) connected in series between the first output terminal (27) and ground (ground is coupled to the terminal 23.5).

Claim(s) 1, 5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland (5,861,762).
Claim 1, Sutherland discloses a logic circuit (Fig. 2), comprising: a first input terminal (210) for receiving a first operand (A); a first switch (270) having a gate terminal, wherein the gate terminal of the first switch is electrically coupled to the first input terminal (a gate of transistor 270 is coupled to terminal 210); a first output terminal (OUT, 250) electrically coupled to a first terminal (a terminal between transistor 160 and the transistor 270) of the first switch; 
a second input terminal (220) for receiving a second operand (B), wherein the second input terminal is electrically coupled to a second terminal (220) of the first switch, and a third input terminal (230) for receiving a third operand (rA) electrically coupled [“directly” not apply] to a first terminal (230) of a second switch (transistor 280).
Claim 5, Sutherland discloses the logic circuit of claim 1, wherein the second switch (transistor 280) having a second terminal (250), wherein the second terminal of the second switch is electrically coupled to a first terminal (250) of a third switch (transistor 290).
Claim 8, Sutherland discloses the logic circuit of claim 5, wherein the first switch is a first transistor of a first channel type (transistor 270 is PMOS), and the second switch is a second transistor of a second channel type (transistor 280 is NMOS), different from the first channel type.
Claim 9, Sutherland discloses the logic circuit of claim 5, further comprising: a fourth switch (transistor 260), wherein the third switch is a first transistor of a first channel type (transistor 290 is PMOS), and the second switch is a second transistor of a second channel type (transistor 280 is NMOS), different from the first channel type.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (5,479,112).
Claim 13, Choi discloses a circuit (Fig. 1), comprising: 
input terminals (gates of transistors) for receiving first (A), second (Abar), third (B), and fourth (Bbar) operands; first (OUTP) and second (OUTM) output terminals for transmitting respective first and second output data signals; and logic circuitry (logic circuit 10 AND 12) coupled to the input and output terminals, wherein the first output data signal is a logic complement of the second output data signal (OUTP is XOR and OUTM is XOR bar, see col. 3, lines 13-19), wherein respective transistors (transistors 56-64) receiving the first (A) and third (B) operands are coupled between a ground voltage (Vss) and a conductor (NODE 2) transmitting the first output signal and wherein at least one of the respective transistors (the transistors 56-64) configured to receive the first (A) and third (B) operands is coupled in series between one of the output terminals (OUTP) and ground (Vss).
Claim 14, Choi discloses the circuit of claim 13, wherein the first operand (A) is a complement of the second operand (Abar is complement of A), and wherein the third operand (B) is a complement of the fourth operand (Bbar is complement of B).
Claim 15, Choi discloses the circuit of claim 13, wherein the logic circuitry comprises: first (32), second (22), third (26), and fourth (38) switches, wherein gate terminals of the first and fourth switches are electrically coupled to the first operand (A), and wherein gate terminals of the second and third switches are electrically coupled to the third operand (B).
Claim 16, Choi discloses the circuit of claim 13, wherein the logic circuitry comprises ten input terminals (the logic circuit 10 and 12 have more than ten input terminals which are the gates of the transistors), and wherein each of the second (Abar) and fourth (Bbar) operands are received at two of the input terminals (the gates of transistors 44, 46, 50, and 52), wherein respective transistors configured to receive the second and fourth operands are coupled in series between either a first output terminal (OUTP) and ground (Vss) or a second output terminal and ground.
Claim 17, Choi discloses the circuit of claim 16, wherein: first (a gate of transistor (82), second (a gate of transistor 90), and third input (a gate of transistor 96) terminals are configured to receive to the first operand (A); fourth (a gate of transistor 84), fifth (a gate of transistor 88), and sixth (a gate of transistor 104) input terminals are configured to receive the third operand (B); seventh (a gate of transistor 70) and eighth (a gate of transistor 78) input terminals are configured to receive the second operand (Abar), and ninth (a gate of transistor 72) and tenth a gate of transistor 76) input terminals are configured to receive the fourth operand (Bbar).
Claim 18, Choi discloses the circuit of claim 13, wherein the logic circuitry is configured to perform XOR and XNOR operations of the operands (see col. 3, lines 13-14).
Claim 19, Choi discloses a method comprising: receiving first (A), second (Abar), third (B) and fourth (Bbar) input signals at input terminals (gates of transistors) of a circuit; and sending, from the circuit, first and second output signals corresponding to respective XOR and XNOR operations (see col. 3, lines 13-19) of the first, second, third, and forth input signals, wherein respective transistors (transistors 56, 58, 62, 64) receiving the first (A) and third (B) signals are coupled between a ground voltage (Vss) and a conductor (NODE 2) transmitting the first output signal (OUTP), and wherein each of the second (Abar) and fourth (Bbar) input signals are received at two of the input terminals of the circuit, and wherein respective transistors (transistors 44, 46, 50, 52) configured to receive the second and fourth operands are coupled in series between either a first output terminal (OUTP) and ground (Vss) or a second output terminal and ground.
Claim 20, Choi discloses the method of claim 19, wherein the XOR operation is a first logic data value when the first and third signals or the second and fourth signals comprise same logic states, wherein the XNOR operation is a second logic data value when the first and third signals or the second and fourth signals comprise different logic states, and wherein the first and second logic data values are different (see tables 1 and 2).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
with respect to claim 7, in addition to other limitations in the claim, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing a second output terminal electrically coupled to the terminal of the third switch. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             4/1/22